Title: From George Washington to Benjamin Tallmadge, 26 February 1783
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburg 26 february 1783
                        
                        I am just favored with your Letter of the 21st of this informing me of the Capture of one of the Enemys Armed
                            Vessells by a party of Continental Troops detach’d by you for that purpose.
                        I shall acquaint Congress of this additional exertion of yours to annoy the Enemy and prevent the illicit
                            Trade they are carrying on with the Country and I beg you to accept my thanks for it and to communicate them to the
                            Officers & Men for their conduct in the execution of this business.
                        You will please to take the necessary measures for distributing the Prize among the concerned in such manner
                            as you may think most equitable. with great regard I am Dear Sir Your very Obedient Servant
                        
                            Go: Washington
                        
                    